RENDERED: JUNE 16,2022
                                                         TO BE PUBLISHED



               Supreme Court of Kentucky
                               2021-SC-0248-WC

JARVIS HELTON                                                       APPELLANT



                  ON APPEAL FROM COURT OF APPEALS
V.                        NO. 2020-CA-1589
                      WORKERS’ COMPENSATION
          NOS. 2019-WC-01426, 2019-WC-01427 & 2020-WC-00095



ROCKHAMPTON ENERGY, LLC;                                            APPELLEES
HONORABLE CHRIS DAVIS,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD


              OPINION OF THE COURT BY JUSTICE HUGHES

                                  AFFIRMING

      Jarvis Helton appeals from a Court of Appeals’ decision affirming the

Workers Compensation Board’s (Board’s) reversal of an Administrative Law

Judge’s (ALJ) application of the 2x multiplier in Kentucky Revised Statute

(KRS) 342.730(1)(c)2. That provision doubles a claimant’s benefits if the

claimant returns to work after injury at the same or higher wages but then

experiences a cessation of that employment. After suffering a work-related

injury that manifested on November 16, 2018, Helton continued working his

normal job until he was laid off for economic reasons on September 2, 2019.

The ALJ determined that since Helton earned no wage after the lay-off, he

qualified for the 2x multiplier. The Board reversed the ALJ’s application of the
2x multiplier, determining that there was no “return” to work pursuant to KRS

342.730(1)(c)2 because there was never a cessation on Helton’s part followed by

a resumption. The Court of Appeals agreed, and this appeal followed. For the

reasons stated below, we affirm the Court of Appeals.

                      FACTS AND PROCEDURAL HISTORY

      Jarvis Helton began working in the mining industry in 1989 and started

his employment with Rockhampton Energy in 2013 as an underground

electrician and repairman. On September 2, 2019, he was laid off for economic

reasons and started receiving unemployment benefits. Helton filed a workers’

compensation claim on November 19, 2019, alleging cumulative trauma

injuries to his neck and low back he suffered while working for Rockhampton

Energy.1 As of the date of the ALJ’s award, July 7, 2020, Helton was still

receiving unemployment benefits.

      A Benefit Review Conference was held on April 15, 2020, and the

contested issues included benefits per KRS 342.730. A final hearing was

conducted on May 13, 2020. The ALJ relied on the medical evidence to

determine that Helton’s back and neck injuries were the result of work-related




      1 Helton also filed a claim for occupational hearing loss caused by loud noise

exposure while working for Rockhampton Energy. He later added a claim alleging he
contracted coal workers’ pneumoconiosis from his employment with Rockhampton
Energy. All claims were consolidated. Because the issues on appeal only concern
Helton’s neck and back injuries, we will not discuss the details related to his other
claims.

                                          2
cumulative trauma and assessed a 10% impairment rating. The ALJ further

found the date of manifestation of these injuries was November 16, 2018.2

      The ALJ determined that Helton retained the physical capacity to return

to the type of work performed on the date of his injury. The ALJ noted that

Helton “was laid-off for economic reasons, not job performance, and that he did

not voluntarily quit.” While Helton’s pain may have increased, there was no

evidence that he would not have kept working if he could. The ALJ determined

the 2x multiplier applied pursuant to KRS 342.730(1)(c)2. That subsection

provides that:

      If an employee returns to work at a weekly wage equal to or greater
      than the average weekly wage at the time of injury, the weekly
      benefit for permanent partial disability shall be determined under
      paragraph (b) of this subsection for each week during which that
      employment is sustained. During any period of cessation of that
      employment, temporary or permanent, for any reason, with or
      without cause, payment of weekly benefits for permanent partial
      disability during the period of cessation shall be two (2) times the
      amount otherwise payable under paragraph (b) of this subsection.
      This provision shall not be construed so as to extend the duration
      of payments.

The ALJ stated that “following November 16, 2018, his date of manifestation,

[Helton] worked for another 9.5 months, at his normal rate of pay.” The ALJ

increased the award of permanent partial disability benefits beginning on

September 3, 2019, when Helton was laid off by Rockhampton Energy and




      2 In filing his workers’ compensation claim, Helton listed his date of injury as
September 2, 2019, his last day of work. Dr. C. A. Moore informed Helton that his
conditions were work-related on November 16, 2018, and Helton did not notify his
employer until the claim was filed on November 19, 2019. The ALJ determined that
the delay was excusable because Helton did not know his injuries were compensable.

                                           3
thus ceased earning an equal or greater wage than his average weekly wage.

The ALJ ordered that from November 16, 2018, to September 2, 2019, Helton

recover from Rockhampton Energy $59.49 per week and $118.98 from

September 3, 2019, until his weekly wage is equal to or greater than his

average weekly wage of $1,400, for a total of 425 weeks.

      Rockhampton Energy appealed to the Board and argued, among other

things, that the 2x multiplier was inapplicable. The Board agreed.

      It is undisputed Helton continued to perform his regular job after
      his low back and neck symptoms arose and worsened to the point
      he sought medical care. Helton only ceased working when he was
      laid off due to the mine closing on September 2, 2019. Helton has
      not returned to any work since the date of the layoff. . . . [T]he ALJ
      found the two-multiplier applicable beginning September 3, 2019,
      when Helton stopped earning any wages due to the layoff. As in
      [Bryant v. Jessamine Car Care, No. 2018-SC-000265-WC, 2019 WL
      1173003 (Ky. February 14, 2019)], there was no “return” to work
      pursuant to KRS 342.730(1)(c)(2) because there was no cessation
      followed by a resumption. Helton simply continued in his regular
      employment until he was laid off. Therefore, we reverse the ALJ’s
      determination that the two-multiplier is applicable beginning
      September 3, 2019.

      The Court of Appeals agreed with the Board, finding no error in its

analysis. The appellate court concurred with the Board’s reliance on an

unpublished opinion by this Court, Bryant, 2019 WL 1173003, at *1. In

Bryant, the employee was injured on June 13, 2013, and continued working

until he was terminated in September 2013. This Court held that the 2x

multiplier “only applies if the claimant returns to work after the injury. After

Bryant was terminated, he did not return to work.” Id. at *7. Because Bryant

continued to work until his September discharge, his “continuation of work is

not a return to work under KRS 342.730(1)(c)2. To qualify as such a ‘return,’
                                        4
there must be a cessation followed by a resumption.” Id. Applying the

rationale from Bryant, in addition to the plain language of the statute, the

Court of Appeals concluded that because Helton continued working from the

manifestation date of his injury until his layoff, the 2x multiplier was

inapplicable. Helton appealed.

                                    ANALYSIS

      Helton argues that the Board and Court of Appeals erred in reversing the

ALJ’s decision to apply the 2x multiplier. He asserts that these determinations

were based on a misunderstanding of the evidence of record. According to

Helton, all of the medical evidence, as well as his own testimony, proves that he

is entitled to the 2x multiplier.

      In a workers’ compensation case, the claimant has the burden of proving

every element of her claim. Gibbs v. Premier Scale Co./Ind. Scale Co., 50

S.W.3d 754, 763 (Ky. 2001). We are not bound by the ALJ’s decisions on

questions of law or an ALJ’s interpretation and application of the law to the

facts. Ford Motor Co. v. Jobe, 544 S.W.3d 628, 631 (Ky. 2018). Helton’s claim

of error involves the ALJ’s application of the 2x multiplier statutory provision to

the facts of his claim and therefore our standard of review is de novo. Id.

      An obvious purpose of KRS 342.730(1)(c)(2) is to encourage continued

employment. Livingood v. Transfreight, LLC, 467 S.W.3d 249, 257 (Ky. 2015).

Additionally,

      [t]he purpose of KRS 342.730(1)(c) 2 is to keep partially disabled
      workers in the habit of working and earning as much as they are
      able. It creates an incentive for them to return to work at which


                                        5
      they will earn the same or a greater average weekly wage by
      permitting them to receive a basic benefit in addition to their wage
      but assuring them of a double benefit if the attempt proves to be
      unsuccessful.

Toy v. Coca Cola Enters., 274 S.W.3d 433, 435 (Ky. 2008).

      KRS 342.730(1)(c)2 begins with the following language: “[i]f an employee

returns to work . . . .” Here, Helton did not “return” to work because he never

left work. Further, at the time the ALJ entered the Opinion, Award and Order,

Helton was still receiving unemployment benefits.

      We agree with the Board and the Court of Appeals that this case is

similar to Bryant, 2019 WL 1173003, at *1. In that case, the claimant was

injured while working as a technician at Jessamine Car Care on June 13,

2013. Id. Despite his injury, the claimant continued to work at his regular job

until September 25, 2013, when he was terminated. Id. Thereafter, the

claimant did not return to work. Id. at *7. The ALJ determined that the

claimant was entitled to the 2x multiplier after his employment was

terminated. Id. at *2. The Board and the Court of Appeals affirmed, but this

Court reversed:

      [T]he ALJ erred in determining the 2 multiplier applied under KRS
      342.730(1)(c)2. That multiplier only applies if the claimant returns
      to work after the injury. After Bryant was terminated, he did
      not return to work. ALJ Coleman cited to Bryant’s June 2013
      injury but that he continued to work until September. However,
      this continuation of work is not a return to work under KRS
      342.730(1)(c)2. To qualify as such a “return,” there must be a
      cessation followed by a resumption. Bryant simply continued on
      in his regular employment until he was discharged. Since that
      time, ALJ Coleman made no finding of a “return” to employment at
      a wage equal to or greater than his average weekly wage at the time
      of injury. The 2 multiplier has no bearing on Bryant's case.

                                       6
Id. at *7.

       Helton indisputably continued to perform his regular job after his low

back and neck symptoms arose and worsened to the point where he sought

medical care in late 2018. Helton only ceased working when he was laid off

due to the mine closing on September 2, 2019. Pursuant to KRS

342.730(1)(c)2, no “return” to work occurred because there was no cessation

followed by a resumption. Helton simply continued his regular employment

until he was laid off along with other Rockhampton Energy employees.

       We recognize that Helton’s employment with Rockhampton Energy ended

for reasons he could not control. However, the purposes of KRS 342.730(1)(c)2

are to “encourag[e] continued employment,” Livingood, 467 S.W.3d at 257, and

“create[] an incentive . . . to return to work,” Toy, 274 S.W.3d at 435. Helton

continued performing his regular job after his low back and neck symptoms

arose and the ALJ determined that Helton retains the physical capacity to

return to the type of work performed on the date of his injury. Awarding the 2x

multiplier in this instance does not accomplish these recognized objectives and,

more importantly, does not comport with the plain language of the statute.

The legislature has expressly authorized the 2x multiplier only where an

employee “returns to work” and then experiences “a period of cessation of that

employment.” KRS 342.730(1)(c)2.




                                        7
                                    CONCLUSION

      Because the ALJ misapplied the law to the facts, we affirm the Court of

Appeals’ decision affirming the Board which reversed in part and remanded the

ALJ’s opinion and order as to the application of the 2x multiplier.

      Minton, C.J.; Conley, Keller, Nickell, and VanMeter, JJ., sitting. All

concur. Lambert, J., not sitting.




COUNSEL FOR APPELLANT:

McKinley Morgan
W. Gerald Vanover
Dan Scott
Morgan, Collins, Yeast & Salyer


COUNSEL FOR APPELLEE:

Sara May
Jones & Jones PLLC

ADMINISTRATIVE LAW JUDGE:

Hon. Chris Davis

WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey, Chairman




                                        8